16-3984
     Singh v. Sessions
                                                                                   BIA
                                                                           A089 714 653

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of May, two thousand eighteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            RICHARD C. WESLEY,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   HARMESH SINGH,
14            Petitioner,
15
16                       v.                                      16-3984
17                                                               NAC
18   JEFFERSON B. SESSIONS, III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jaspreet Singh, Fremont, CA.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Brianne Whelan
27                                       Cohen, Senior Litigation Counsel;
28                                       Lindsay Corliss, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of
31                                       Justice, Washington, DC.
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5        Petitioner Harmesh Singh, a native and citizen of India,

 6   seeks review of a November 18, 2016, decision of the BIA

 7   denying his second motion to reopen.         In re Harmesh Singh,

 8   No. A089 714 653 (B.I.A. Nov. 18, 2016).              We assume the

 9   parties’ familiarity with the underlying facts and procedural

10   history in this case.

11        The applicable standards of review are well established.

12   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

13   2008).    In his motion to reopen, Singh asserted that police

14   had raided his home in India and arrested and beat his father.

15   He   argued   that   these    events   demonstrated   a   change   in

16   conditions excusing the untimely and number barred filing of

17   his motion and established his prima facie eligibility for

18   asylum,   withholding    of    removal,   and   relief    under    the

19   Convention Against Torture (“CAT”).

20        It is undisputed that Singh’s 2016 second motion to

21   reopen was number barred and untimely filed two years after
                                       2
1    his 2014 removal order.   See 8 U.S.C. § 1229a(c)(7)(A),

2    (C)(i); 8 C.F.R. § 1003.2(c)(2).   However, these time and

3    number limitations do not apply if reopening is sought to

4    apply for asylum and the motion “is based on changed

5    country conditions arising in the country of nationality or

6    the country to which removal has been ordered, if such

7    evidence is material and was not available and would not

8    have been discovered or presented at the previous

9    proceeding.”   8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.

10   § 1003.2(c)(3)(ii).   The BIA did not err in finding that

11   Singh failed to demonstrate such conditions.

12        In support of his assertion that police raided his

13   house and arrested and beat his father, Singh submitted

14   only his own affidavit.   The BIA was not required to credit

15   that affidavit because Singh had no firsthand knowledge of

16   the events described therein, and he did not submit any

17   evidence to corroborate his assertions.   See Xiao Ji Chen

18   v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006)

19   (holding that weight afforded to evidence in immigration

20   proceedings lies largely within agency discretion).

21   Moreover, the BIA was not required to credit Singh’s
                                   3
1    affidavit in light of the underlying adverse credibility

2    determination.   See Qin Wen Zheng v. Gonzales, 500 F.3d
3    143, 146-49 (2d Cir. 2007).

4        The BIA also reasonably concluded that country

5    conditions evidence of police abuses in India would not

6    change the outcome of Singh’s proceedings because Singh has

7    never rebutted the agency’s determination that he was not

 8   credible regarding his claim that police had targeted him

 9   on account of his political opinion.   See Kaur v. BIA, 413

10 F.3d 232, 234 (2d Cir. 2005) (finding no abuse of

11   discretion in the BIA’s denial of a motion to reopen when

12   “evidence submitted by petitioner in support of her motion

13   was not ‘material’ because it did not rebut the adverse

14   credibility finding that provided the basis for the IJ’s

15   denial of petitioner’s underlying asylum application”).

16   Accordingly, because the BIA reasonably found that Singh

17   did not demonstrate a material change in conditions in

18   India, it did not abuse its discretion in denying his

19   motion to reopen as untimely and number barred.   See

20   8 U.S.C. § 1229a(c)(7)(A), (C)(i).

21       For the foregoing reasons, the petition for review is
                                   4
1   DENIED.   As we have completed our review, any stay of

2   removal that the Court previously granted in this petition

3   is VACATED, and any pending motion for a stay of removal in

4   this petition is DISMISSED as moot.   Any pending request

5   for oral argument in this petition is DENIED in accordance

6   with Federal Rule of Appellate Procedure 34(a)(2), and

7   Second Circuit Local Rule 34.1(b).

8                               FOR THE COURT:
9                               Catherine O’Hagan Wolfe, Clerk




                                  5